Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1.    (Previously Presented) 	A mixture comprising tangled carbon nanotubes and discrete carbon nanotubes, wherein the average particle size of the carbon nanotubes in the mixture is from about 15 to about 85 microns and wherein the amount of tangled carbon nanotubes is from about 20 to about 80 percent based on the total weight of carbon nanotubes in the mixture, wherein an interior surface oxidized species content of the discrete carbon nanotubes is from zero to about 3 weight percent relative to carbon nanotube weight and wherein an exterior surface oxidized species content of the discrete carbon nanotubes is from about 1 to about 6 weight percent relative to carbon nanotube weight.

2.    (Currently Amended) 	The mixture of Claim 1, wherein the amount of tangled carbon nanotubes is from about 25 to about 70 percent based on the total weight of carbon nanotubes in the mixture.

3.    (Currently Amended) 	The mixture of Claim 1, wherein the amount of tangled carbon nanotubes is from about 30 to about 60 percent based on the total weight of carbon nanotubes in the mixture.

, wherein the amount of tangled carbon nanotubes is from about 35 to about 55 percent based on the total weight of carbon nanotubes in the mixture.

5.    Currently Amended) 	The mixture of Claim 1, wherein the amount of tangled carbon nanotubes is from about 40 to about 49 percent based on the total weight of carbon nanotubes in the mixture.

6.    (Currently Amended) 	The mixture of Claim 1, wherein the average particle size of the
carbon nanotubes in the mixture is from about 25 to about 75 microns.

7.    Currently Amended) 	The mixture of Claim 1, wherein the average particle size of the carbon nanotubes in the mixture is from about 35 to about 65 microns.

8.    (Currently Amended) 	The mixture of Claim 1, wherein the average particle size of the carbon nanotubes in the mixture is from about 40 to about 60 microns.

9.    (Currently Amended) 	The mixture of Claim 1, wherein the average particle size of the discrete carbon nanotubes in the mixture is from about 15 to about 35 microns.

10.    (Currently Amended)	 The mixture of Claim 1, wherein the average particle size of the discrete carbon nanotubes in the mixture is from about 20 to about 30 microns.

, wherein more than about 80% of the discrete carbon nanotubes in the mixture have a particle size of less than about 30 microns.

12.    (Currently Amended) 	The mixture of Claim 1, wherein more than about 90% of the discrete carbon nanotubes in the mixture have a particle size of less than about 30 microns.

13.    (Previously presented) 	The mixture of Claim 1 further comprising processing oil.

14.    (Currently Amended) 	The mixture of Claim 1 further comprising an additional ingredient selected from the group consisting of trioctyl trimellitate, dioctyl adipate, dibutoxyethoxy ethyl adipate, castor oil, naphthenic oil, residual aromatic extract oil, , 

15.    (Previously presented) 	The mixture of Claim 1 wherein the carbon nanotubes comprise multi-wall carbon nanotubes.

16.    (Previously presented) 	The mixture of Claim 1 further comprising at least one rubber compound.

17.    (Previously presented) 	The mixture of Claim 1 further comprising an epoxy resin.

18.    (Previously presented) 	The mixture of Claim 1 further comprising a polyurethane.



20.    (Cancelled) 

21.    (Cancelled).

Authorization for this examiner’s amendment was given in a telephone interview with Gregory Porter on 3/24/2021.














Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Ulbrich et al (US 2016/0020466), Hiro et al (2001/0007002), Sassa (US 2002/0055547), Koyano et al (US 5,972,082), Jung et al (US 2011/0200927), Wu et al (US 2003/0144375), and Niu et al (US 2005/0002850) for the following reasons:

Ulbrich et al discloses a dispersion, i.e. a mixture, comprising a dispersion medium, a polymeric dispersing agent and dispersed carbon nanotubes. The dispersed carbon nanotubes are a combination of agglomerated carbon nanotubes, i.e. tangled carbon nanotubes, and non-agglomerated nanotubes, i.e. discrete carbon nanotubes. The portion of the carbon nanotubes present in agglomerated form is 40 volume % or less, based on total amount of carbon nanotubes and 90 % by weight or greater of the non-agglomerated carbon nanotubes have a length of greater than 200 nm. However, the reference does not disclose or suggest that the discrete carbon nanotubes have an interior surface oxidized species content of zero to about 3 weight percent and an exterior surface oxidized species content from about 1 to about 6 weight percent as recited in claim 1.

Hiro et al discloses a process and composition comprising solvents such as alkylbenzene and paraffin oil. As evidenced by Paragraph [0023] of Sassa, paraffin oil is a process oil. However, neither Hiro nor Sassa disclose a mixture of tangled and discrete carbon nanotubes or disclose discrete carbon nanotubes with an interior surface oxidized species content of zero to about 3 weight percent and an exterior surface oxidized species content from about 1 to about 6 weight percent as recited in claim 1.

Koyano et al discloses a composition comprising polymeric dispersants such as polyvinyl pyrrolidone and natural polymeric compounds such as shellac wax. However, the reference does not disclose a mixture of tangled and discrete carbon nanotubes or disclosed discrete carbon nanotubes with an interior surface oxidized species content of zero to about 3 weight percent and an exterior surface oxidized species content from about 1 to about 6 weight percent as recited in claim 1.

Jung et al discloses a composition comprising polymeric dispersants such as polyvinyl pyrrolidone and epoxy resin. However, the reference does not disclose a mixture of tangled and discrete carbon nanotubes or disclose discrete carbon nanotubes with an interior surface oxidized species content of zero to about 3 weight percent and an exterior surface oxidized species content from about 1 to about 6 weight percent as recited in claim 1.
		
Wu et al discloses a composition comprising polymeric dispersants such as polyvinyl pyrrolidone and polyurethane. However, the reference does not disclose a mixture of tangled and discrete carbon nanotubes or disclose discrete carbon nanotubes with an interior surface oxidized species content of zero to about 3 weight percent and an exterior surface oxidized species content from about 1 to about 6 weight percent as recited in claim 1.

Niu et al discloses multi-wall carbon nanotubes whose external surfaces have been oxidized. The oxidized carbon nanotubes can be easily dispersed in both organic and inorganic solvents. However the reference does not disclose or suggest discrete carbon nanotubes or 

Given that Ulbrich et al, Hiro et al, Sassa, Koyano et al, Jung et al, Wu et al, and Niu et al do not disclose discrete carbon nanotubes with an interior surface oxidized species content of zero to about 3 weight percent and an exterior surface oxidized species content from about 1 to about 6 weight percent, it is clear that Ulbrich et al, Hiro et al, Sassa, Koyano et al, Jung et al, Wu et al, and Niu et al, either alone or in combination, do not disclose or suggest the mixture of carbon nanotubes as required in claim 1.

In light of the above, the present claims are passed to issue.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767